DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Ehresmann (Reg No 73867) on Thursday, July 14, 2022.

The application has been amended as follows: 
	IN THE CLAIMS
Claim 6, line 2, was amended to “comprises a pair of short 
Claim 6, line 6, was amended to “a first long side”.
Claim 6, line 8, was amended to “a second long side”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a rechargeable battery comprising: an electrode assembly including a first electrode, a second electrode, and a separator; a first electrode tab including at least one first bent portion; a second electrode tab including at least one second bent portion; a first exterior member that receives the electrode assembly; a second exterior member that seals the first exterior member; a reinforcement member disposed adjacent at least one of the first electrode tab and the second electrode tab, wherein the reinforcement member is spaced apart from the first electrode tab, the second electrode tab, and the electrode assembly; wherein the reinforcement member has a height that is higher than the electrode assembly; and wherein the reinforcement member physically contacts at least one side surface of the receiving portion through which the first electrode tab and the second electrode tab are drawn out; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Kobayashi et al. (JP 2012-004141, see machine translation) discloses a secondary battery comprising an electrode group housed in an exterior member 5 which is sealed by a sealing plate 2. A joint portion is formed by forming a recess (see 1a-c or 14a-c) on the first surface or the second surface and joining the inner surface of the recess and the inner surface of the other surface ([0021]). Any recess (1a-c or 14a-c) reads on the claimed reinforcement member that is disposed in the first exterior member (because the recesses project into the receiving portion and makes contact with opposite wall [i.e. the first exterior member]), while being adjacent to at least one of the first electrode and the second tab. However, while the recesses/joints are formed between the electrode group and where the electrode tabs are drawn out, none of the recesses meet the limitation of physically contacting at least one side of the receiving portion through which the first electrode tab and the second electrode tab are drawn out. In addition, because Kobayashi teaches the area of the joint is between 10-60% of the area ([0022]), and because having the recesses/joints close to the edge would affect the sealability of the battery, it would not have been obvious to one having ordinary skill in the art to modify the recesses/joints by moving said recesses/joints to physically contact a side surface where the electrode tabs are drawn out.
Kim (US 2016/0315294) discloses a pouch type secondary (abstract). In the four corners of the battery cell are terraces 40-44 with terrace sealing that allow for discharge of gas generated during manufacture ([0030]). In an embodiment, there are two terrace sealings in a corner ([0066], Fig 6b), wherein one terrace sealing [a reinforcement member] is physically in contact with a side surface where an electrode tab is drawn out. However, the terrace and terrace sealings are shorter in height than the electrode assembly (see Fig 3). In addition, because the terrace sealings require a penetration hole 38, it would not have been obvious to combine the teaching of terrace sealings (along with physically contacting the side surface) with another battery without also adding the penetration hole as well as the shorter height in the terraces. 
Lee et al. (US 2008/0241680) discloses a pouch battery with insulating materials 140 where the positive and negative leads are drawn out from the pouch (Fig 4b, [0029]). Therefore, the insulating materials [reinforcement members] are not spaced apart from the electrode tabs.
Kato et al. (JP 2008/262788, see machine translation) discloses a pouch battery with spacers 8 in the corners (Fig 1). While the spacers are physically contacting at least one side surface of the receiving portion where an electrode tab is drawn out, the spacers are clearly in contact with the electrode tabs or the electrode assembly, and therefore does not meet the claim limitations.
Shinyashiki et al. (JP 2009/181897, see machine translation) discloses a pouch battery with a plurality of pressing members 11-14 and spacers 16 in the battery between the electrode assembly and the sides of the pouch. In an embodiment, leaf sprints 15 are positioned between spacers and the pressing members, and therefore the spacer is considered to be “spaced apart from the tabs and electrode assembly” (Figs 19-20). However, the embodiment requires pressing members in front of the tabs, and therefore the pressing members would eliminate the possibility of having at least one bent portion of the electrode tabs. Therefore, the reference cannot meet all the claim limitations, nor can this reference be used as a teaching reference because the embodiment requires non-bent electrode tabs because of the pressing member.
Cho et al. (US 2011/0117406) discloses a secondary battery 100 (rechargeable battery) comprising an electrode assembly 120 including a first electrode plate 121, second electrode plate 122, a first separator 123, and a second separator 124 wherein the first and second separators are disposed between the first electrode plate and second electrode plate ([0045], see Fig 4). A first electrode tab 127 is electrically connected with the first electrode and has a bent portion ([0050], see Fig 2, which has at least two bends, thus two first bent portions). A second electrode tab 128 is electrically connected with the second electrode and has a bent portion ([0050], see Fig 2, which has at least two bends for 128, thus two second bent portions). Cho teaches the tabs that are bent have a simple structure and efficient use of space may be achieved, and the tabs may be welded with another tab such that deformation of the electrode assembly is prevented ([0050]). Cho teaches the first receiving part 112 is provided with a space 111a, and such space also accommodates the electrode tabs and more space (see [0042] and Fig 2). Thus the space with the electrode tabs and more space is considered a margin portion disposed adjacent to the receiving portion in a length direction of the electrode assembly. 
Noh (US 6,387,567) discloses a secondary battery including an electrode assembly (abstract). An electrolytic solution blocking member 44 envelops the electrode assembly 20 (Figs 5-7), and is formed of a material which does not dissolve in the electrolyte solution (C5/L13-17). The electrolyte solution blocking member prevents the electrolyte solution from sticking to the sealing portions 31a and 33a of the lower and upper case 31/33 (C5/L13-20). Because the electrolyte solution blocking member is provided on both the upper and lower side of the electrode assembly, the electrode assembly is shorter in height than the space between the lower 31 and upper 33 case (Figs 5-7).
In summary, the best combination of references is Kim, Kato, or Shinyashiki, in view of Cho and Noh.
Kim teaches recesses/joints inside an exterior member that are spaced apart from electrode tabs and the electrode assembly. However, even if further modified by Cho and Noh to have electrode tabs that are bent and have an electrolyte solution blocking member (to make any reinforcement member have a greater height than the electrode assembly), Kim does not explicitly disclose the recesses/joints physically contacting a side surface through which the first electrode tab and the second electrode tab are drawn out. In addition, it would not have been obvious to modify the recesses/joints to physically contact a side surface without explicit teaching because such a modification may interfere with the sealability of the battery. Therefore, the combination does not render obvious the claim limitations.
Kato teaches spacers in the electrode assembly which contact the tabs and electrode assembly. Therefore, even if further modified by Cho and Noh to have electrode tabs that are bent and have an electrolyte solution blocking member (to make any reinforcement member have a greater height than the electrode assembly), the spacers are not spaced apart from the tabs and the electrode assembly, and therefore does not render obvious the claim limitations.
Shinyashiki has a plurality of pressing members, spacers, and leaf springs wherein the leaf springs can press the spacers outward and therefore spaced apart from the electrode assembly and tabs. However, because the spacers require pressing members therebetween, and the pressing member crossing where the electrode tabs are drawn out, the electrode tabs cannot have a bend portion. Because Shinyashiki requires the pressing members with the spacer, Shinyashiki cannot be modified to render obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725